v. Imperial Palace, Inc., 125 Nev. 349, 362, 212 P.3d 1068, 1077 (2009)
                    (reviewing a decision to grant or deny a motion for a new trial for abuse of
                    discretion); Prabhu v. Levine, 112 Nev. 1538, 1543, 930 P.2d 103, 107
                    (1996) (holding that a jury's verdict will be upheld if it is supported by
                    substantial evidence).
                                Accordingly, we
                                ORDER the judgment of the district court AFFIRMED.



                                                                                              J.



                                                                              \f"\-/
                                                                  Gibbons



                                                                  Pickering



                    cc:   Hon. Ronald J. Israel, District Judge
                          Nathaniel J. Reed, Settlement Judge
                          Law Offices of Bradley L. Booke
                          Moriarity Badaruddin & Booke
                          Hutchison & Steffen, LLC
                          Eighth District Court Clerk




                    ...continued
                    appellants during trial or presented to the jury.    Old Aztec Mine, Inc. v.
                    Brown, 97 Nev. 49, 52, 623 P.2d 981, 983 (1981).


SUPREME COURT
        OF
     NEVADA
                                                         2
(0) 1947A    0t£9